Judge ORR
dissenting.
I respectfully dissent. In my view, our Supreme Court’s opinion in State v. Edgerton, 328 N.C. 319, 401 S.E.2d 351 (1991), mandates a different result.
Under Edgerton, a noncoerced interrogation while a defendant is in custody but before Miranda warnings are given does not bar admission of a subsequent confession. Upon review of the evidence, I disagree with the majority’s view that there is evidence from which it can be inferred that at least one of the statements made prior to the videotaped confession was involuntary. These statements at issue were not coerced and thus, under Edgerton, did not taint the subsequent videotaped confession.